Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 
Claims 1-7 and 9-20 are allowed over the prior art on record.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to PETE LEE whose telephone number is (571) 270-5921. Theexaminer can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts toreach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dolecan be reached at (571) 272-2229 The fax phone number for the organization where thisapplication or proceeding is assigned is 571-273-8300. Information regarding the status of anapplication may be obtained from the Patent Application Information Retrieval (PAIR) system.Status information for published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see Riinv/sai-drect usete gov. Should you have

questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848